Exhibit 10.2

Execution Version

NINTH SUPPLEMENTAL INDENTURE

NINTH SUPPLEMENTAL INDENTURE, dated as of April 30, 2015 (this “Supplemental
Indenture”), by and among Regency Energy Partners LP, a Delaware limited
partnership (“Regency Energy Partners”), Regency Energy Finance Corp., a
Delaware corporation (“Finance Corp.” and, together with Regency Energy
Partners, the “Issuers”), Energy Transfer Partners, L.P., a Delaware limited
partnership (the “Parent Guarantor”), the subsidiary guarantors party hereto
(the “Existing Guarantors”) and Wells Fargo Bank, National Association, as
trustee under the Indenture referred to below (in such capacity, the “Trustee”).
All capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the applicable Indenture (as
defined below).

W I T N E S S E T H

WHEREAS, the Issuers, the Existing Guarantors and the Trustee have heretofore
executed and delivered an indenture, dated as of April 27, 2010 (the “Base
Indenture”);

WHEREAS, the following series of Debt Securities have been issued pursuant to
the Base Indenture and are outstanding as of the date of this Supplemental
Indenture: the 8 3⁄8% Senior Notes due 2020 (the “2020 Notes”) issued under the
Base Indenture, as supplemented by the Second Supplemental Indenture thereto
dated as of May 17, 2012 (the Base Indenture, as so supplemented by the Second
Supplemental Indenture and as further amended, supplemented or otherwise
modified to date, including without limitation pursuant to this Supplemental
Indenture, the “2020 Notes Indenture”), and the 6 1⁄2% Senior Notes due 2021
(the “2021 Notes” and, together with the 2020 Notes, the “Outstanding Notes”)
issued under the Base Indenture, as supplemented by the Fourth Supplemental
Indenture thereto dated as of May 9, 2013 (the Base Indenture, as so
supplemented by the Fourth Supplemental Indenture and as further amended,
supplemented or otherwise modified to date, including without limitation
pursuant to this Supplemental Indenture, the “2021 Notes Indenture”) (each of
the 2020 Notes Indenture and the 2021 Notes Indenture is sometimes referred to
herein as an “Indenture”);

WHEREAS, Regency Energy Partners has entered into that certain Agreement and
Plan of Merger, dated as of January 25, 2015, as amended by Amendment No. 1
thereto, dated as of February 18, 2015 (the “Merger Agreement”), by and among
Regency Energy Partners, Regency GP LP, a Delaware limited partnership, the
Parent Guarantor, Energy Transfer Partners GP, L.P., a Delaware limited
partnership, Rendezvous I LLC, a Delaware limited liability company and wholly
owned subsidiary of the Parent Guarantor (“Rendezvous I”), Rendezvous II LLC, a
Delaware limited liability company and wholly owned subsidiary of the Parent
Guarantor, ETE GP Acquirer LLC, a Delaware limited liability company, and,
solely for purposes of certain provisions therein, Energy Transfer Equity, L.P.,
pursuant to which, among other things, Rendezvous I will be merged with and into
Regency Energy Partners, with Regency Energy Partners continuing as the
surviving entity and a wholly owned subsidiary of the Parent Guarantor (the time
at which such merger becomes effective in accordance with the Merger Agreement,
the “Merger Effective Time”);

WHEREAS, Section 9.01(e) of each Indenture provides, among other things, that,
without the consent of any Holder of a Note, the Issuers, the Existing
Guarantors and the Trustee



--------------------------------------------------------------------------------

may amend or supplement the Indenture, the Notes or the Guarantees to make any
change that would provide any additional rights or benefits to the Holders of
the Notes or surrender any right or power conferred upon the Issuers or the
Subsidiary Guarantors by the Indenture that does not adversely affect the legal
rights thereunder of any such Holder;

WHEREAS, as of the Merger Effective Time, the Parent Guarantor desires to fully
and unconditionally guarantee all payment obligations of the Issuers with
respect to each series of the Outstanding Notes on the terms set forth herein;
and

WHEREAS, the Issuers have requested that the Trustee execute and deliver this
Supplemental Indenture pursuant to Section 9.01(e) of the Indenture, and all
conditions precedent and requirements necessary to make this Supplemental
Indenture a valid and legally binding instrument in accordance with its terms
have been complied with, performed and fulfilled, and the execution and delivery
hereof have been in all respects duly authorized.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Issuers, the Existing Guarantors, the Parent Guarantor and the Trustee agree as
follows:

ARTICLE 1.

REPRESENTATIONS AND WARRANTIES OF THE PARENT GUARANTOR

The Parent Guarantor represents and warrants to the Trustee as follows:

Section 1.01. Good Standing. It is a limited partnership duly formed, validly
existing and, to the extent applicable, in good standing under the laws of its
state of formation as set forth in the preamble hereto.

Section 1.02. Authorization. The execution, delivery and performance by it of
this Supplemental Indenture have been authorized and approved by all necessary
limited partnership action on its part.

ARTICLE 2.

PARENT GUARANTEE

The Parent Guarantor hereby agrees that:

Section 2.01. The Parent Guarantee. Subject to the provisions of this Article 2,
the Parent Guarantor hereby agrees, as of the Merger Effective Time, to fully
and unconditionally guarantee the full and punctual payment (whether at
maturity, upon acceleration, upon redemption or otherwise) of the principal of
(and premium, if any) and interest on, and all other amounts payable under, each
series of the Outstanding Notes, and the full and punctual payment of all other
amounts payable by the Issuers to the Holders of each series of the Outstanding
Notes under the 2020 Notes Indenture and the 2021 Notes Indenture, as the case
may be (the “Parent Guarantee”). Upon the failure by the Issuers to fully and
punctually pay any such amount, the Parent Guarantor shall forthwith on demand
pay the amount not so paid at the place and in the manner specified in the 2020
Notes Indenture and the 2021 Notes Indenture, as the case may be.

 

2



--------------------------------------------------------------------------------

Section 2.02. Parent Guarantee Unconditional. The Parent Guarantee shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Issuers under the 2020 Notes Indenture and the 2021
Notes Indenture, as the case may be, or any series of the Outstanding Notes, by
operation of law or otherwise;

(b) any modification or amendment of, or supplement to, the 2020 Notes Indenture
and the 2021 Notes Indenture, as the case may be, or any series of the
Outstanding Notes (other than a modification, amendment or supplement effected
in accordance with the terms of the applicable Indenture that expressly
releases, discharges or otherwise affects the Parent Guarantee);

(c) any change in the corporate existence, structure or ownership of the
Issuers, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Issuers or their respective assets or any resulting
release or discharge of any obligation of the Issuers contained in the Indenture
or any series of the Outstanding Notes;

(d) the existence of any claim, set-off or other right that the Parent Guarantor
may have at any time against the Issuers, the Trustee or any other Person,
whether in connection with the 2020 Notes Indenture, the 2021 Notes Indenture or
an unrelated transaction, provided that nothing herein prevents the assertion of
any such claim by separate suit or compulsory counterclaim;

(e) any invalidity, irregularity or unenforceability relating to, or against the
Issuers for any reason of, the Indenture or any series of the Outstanding Notes,
or any provision of applicable law or regulation purporting to prohibit the
payment by the Issuers of the principal of or interest on any series of
Outstanding Notes or any other amount payable by the Issuers under the 2020
Notes Indenture and the 2021 Notes Indenture, as the case may be; or

(f) any other act or omission to act or delay of any kind by the Issuers, the
Trustee or any other Person or any other circumstance whatsoever which might,
but for the provisions of this Section 2.02, constitute a legal or equitable
discharge of or defense to the Parent Guarantor’s obligations hereunder (other
than an act contemplated by the parenthetical in Section 2.02(b) above).

Section 2.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Subject to Section 2.08, the Parent Guarantee shall remain in
full force and effect until the principal of (and premium, if any) and interest
on, and all other amounts payable under, each series of the Outstanding Notes,
and all other amounts payable by the Issuers to the Holders of each series of
the Outstanding Notes under the 2020 Notes Indenture and the 2021 Notes
Indenture, as the case may be, have been paid in full. If at any time any
payment of the principal of (or premium, if any) or interest on, or any other
amounts payable under, any series of

 

3



--------------------------------------------------------------------------------

the Outstanding Notes or any other amount payable by the Issuers to the Holders
of any series of the Outstanding Notes under the 2020 Notes Indenture and the
2021 Notes Indenture, as the case may be, is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Issuers or otherwise, the Parent Guarantee with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

Section 2.04. Waiver by the Parent Guarantor. The Parent Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against the Issuers or any other Person.

Section 2.05. Subrogation. The Parent Guarantor agrees that, until the
indefeasible payment and satisfaction in full in cash of all applicable
obligations under each series of Outstanding Notes, the Parent Guarantee and the
applicable Indenture with respect to such series of Outstanding Notes, the
Parent Guarantor shall waive any claim and shall not exercise any right or
remedy, direct or indirect, arising by reason of any performance by it of the
Parent Guarantee, whether by subrogation or otherwise, against the Issuers.

Section 2.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Issuers to the Holders of any series of Outstanding
Notes under the 2020 Notes Indenture and the 2021 Notes Indenture, as the case
may be, or the Outstanding Notes is stayed upon the insolvency, bankruptcy or
reorganization of the Issuers, all such amounts otherwise subject to
acceleration under the terms of the 2020 Notes Indenture and the 2021 Notes
Indenture, as the case may be, are nonetheless payable by the Parent Guarantor
hereunder forthwith on demand by the Trustee or the Holders of such series of
Outstanding Notes.

Section 2.07. Notation of Parent Guarantee Not Required. The Parent Guarantor
acknowledges that the Parent Guarantee shall remain in full force and effect
notwithstanding the absence on any Outstanding Note of a notation relating to
the Parent Guarantee.

Section 2.08. Release of Parent Guarantor. The Parent Guarantor’s obligations
under the Parent Guarantee with respect to a series of Outstanding Notes shall
terminate (a) upon satisfaction and discharge of the applicable Indenture
pursuant to Article 11 of such Indenture, (b) upon Legal Defeasance or Covenant
Defeasance pursuant to Article 8 of such Indenture or (c) on the date on which
the Parent Guarantor becomes a co-obligor of the obligations of the Issuers with
respect to such series of Outstanding Notes. Upon delivery by the Issuers to the
Trustee of an Officers’ Certificate and an Opinion of Counsel to the foregoing
effect, the Trustee shall execute any documents reasonably required in order to
evidence the release of the Parent Guarantor from its obligations under the
Parent Guarantee.

Section 2.09. Benefits Acknowledged. The Parent Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by each Indenture and that the guarantee and waivers made by the
Parent Guarantor pursuant to the Parent Guarantee are knowingly made in
contemplation of such benefits.

 

4



--------------------------------------------------------------------------------

ARTICLE 3.

AMENDMENT OF INDENTURE

With respect to each series of Outstanding Notes, Section 1.02 of each Indenture
is hereby amended by inserting or restating, as the case may be, each of the
following defined terms in its appropriate alphabetical position:

“Parent Guarantee” has the meaning given to such term in Section 2.01 to the
Ninth Supplemental Indenture hereto, dated as of April 30, 2015.

“Parent Guarantor” means Energy Transfer Partners, L.P., but only for so long as
Energy Transfer Partners, L.P. remains obligated under the Parent Guarantee
pursuant to the terms of the Ninth Supplemental Indenture hereto, dated as of
April 30, 2015.

ARTICLE 4.

MISCELLANEOUS

Section 4.01. General References. Unless otherwise specified or unless the
context otherwise requires, (i) all references in this Supplemental Indenture to
Articles and Sections refer to the corresponding Articles and Sections of this
Supplemental Indenture and (ii) the terms “herein,” “hereof,” “hereunder” and
any other word of similar import refers to this Supplemental Indenture.

Section 4.02. Effectiveness of Supplemental Indenture. Notwithstanding anything
to the contrary elsewhere herein, this Supplemental Indenture shall become
effective only as of the Merger Effective Time. Promptly after the Merger
Effective Time, the Issuers shall provide notice thereof to the Trustee. If the
Issuers notify the Trustee in writing that the Merger Effective Time will not
occur, then the provisions hereof shall not become effective. Upon the
effectiveness of this Supplemental Indenture, each of the 2020 Notes Indenture
and the 2021 Notes Indenture shall be and be deemed to be modified and amended
in accordance herewith and the respective rights, limitations of rights,
obligations, duties and immunities under such Indenture of the Trustee, the
Issuers and the Holders affected thereby shall hereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments, and all the terms and conditions of this Supplemental Indenture
shall be and be deemed to be part of the terms and conditions of each of the
2020 Notes Indenture and the 2021 Notes Indenture for any and all purposes.

Section 4.03. Indenture Remains in Full Force and Effect. Except as amended and
supplemented hereby, all provisions in each of the 2020 Notes Indenture and the
2021 Notes Indenture shall remain in full force and effect and are in all
respects ratified and confirmed. Notwithstanding anything to the contrary
herein, as to the Holders of each series of Outstanding Notes, the provisions of
this Supplemental Indenture are intended to either (x) provide additional rights
or benefits to such Holders or (y) not adversely affect the legal rights of such
Holders, and this Supplemental Indenture shall be construed and enforced to give
effect to the foregoing.

Section 4.04. Supplemental Indenture Controls. If there is any conflict or
inconsistency between the 2020 Notes Indenture and the 2021 Notes Indenture, as
the case may be, and this Supplemental Indenture, the provisions of this
Supplemental Indenture shall control.

Section 4.05. No Recourse Against Others. No past, present or future director,
officer, partner, member, employee, incorporator, manager or unit holder or
other owner of Equity

 

5



--------------------------------------------------------------------------------

Interests of the Parent Guarantor, as such, shall have any liability for any
obligations of the Issuers, any Existing Guarantor or the Parent Guarantor under
any series of Outstanding Notes, any Guarantees, the 2020 Notes Indenture and
the 2021 Notes Indenture, as the case may be, or this Supplemental Indenture or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of any series of Outstanding Notes by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for issuance of such Outstanding Notes. Such waiver may not be
effective to waive liabilities under the federal securities laws and it is the
view of the SEC that such a waiver is against public policy.

Section 4.06. Notices and Demands. Any notice, demand, direction, request or
other document that is required or permitted by any provision of this
Supplemental Indenture or the applicable Indenture to be given or made by the
Trustee or by the Holders of any series of Outstanding Notes to or upon the
Parent Guarantor shall be given or made by postage-prepaid, first-class mail
addressed (until another address of the Parent Guarantor is filed by the Parent
Guarantor with the Trustee), to Energy Transfer Partners, L.P., 3738 Oak Lawn
Avenue, Dallas, Texas 75219, Attention: General Counsel.

Section 4.07. Successors and Assigns. All covenants and agreements in this
Supplemental Indenture made by the Issuers, the Existing Guarantors, the Parent
Guarantor or the Trustee shall bind their respective successors and assigns,
whether so expressed or not.

Section 4.08. Severability. If any provision of this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby, and no Holder of any series of Outstanding Notes
shall have any claim therefor against any party hereto.

Section 4.09. Governing Law. THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.

Section 4.10. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

Section 4.11. Effect of Headings. The Article and Section headings herein are
for convenience only and shall not affect the construction hereof.

Section 4.12. Obligations Under Indenture. For the avoidance of doubt, the
Parent Guarantor shall not be bound by any obligations or covenants under the
Indenture except as set forth in this Supplemental Indenture or as otherwise
required by the TIA.

Section 4.13. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Issuers, the Existing Guarantors and the Parent
Guarantor.

Signature pages follow.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first written above.

 

ISSUERS: REGENCY ENERGY PARTNERS LP By: Regency GP LP, its general partner By:
Regency GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Chief Financial Officer REGENCY ENERGY FINANCE CORP.
By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President PARENT GUARANTOR: ENERGY TRANSFER
PARTNERS, L.P. By: Energy Transfer Partners GP, L.P., its general partner By:
Energy Transfer Partners, L.L.C., its general partner By:

/s/ Thomas P. Mason

Name: Thomas P. Mason Title: Senior Vice President, General Counsel and
Secretary

 

Ninth Supplemental Indenture to

Wells Fargo April 2010 Indenture



--------------------------------------------------------------------------------

EXISTING GUARANTORS: REGENCY OLP GP LLC By:  

/s/ Thomas E. Long

  Name:   Thomas E. Long   Title:   Vice President REGENCY GAS SERVICES LP By:  
Regency OLP GP LLC, its general partner By:  

/s/ Thomas E. Long

  Name:   Thomas E. Long   Title:   Vice President CDM HOLDINGS LLC   By:   CDM
Resource Management LLC, its sole member

CDM RESOURCE MANAGEMENT LLC

CMA PIPELINE PARTNERSHIP, LLC

CONNECT GAS PIPELINE LLC

FRONTSTREET HUGOTON LLC

GALVESTON BAY GATHERING, LLC

GULF STATES TRANSMISSION LLC

HESCO GATHERING COMPANY, LLC

HESCO PIPELINE COMPANY, LLC

MIDSTREAM GAS SERVICES LLC

PENN VIRGINIA OPERATING CO., LLC

PVR MIDSTREAM JV HOLDINGS LLC

REGENCY CRUDE MARKETING LLC

REGENCY DESOTO PIPELINE LLC

REGENCY DESOTO-HESCO SERVICES LLC

REGENCY ERCP LLC

REGENCY FIELD SERVICES LLC

REGENCY GAS UTILITY LLC

REGENCY GOM LLC

REGENCY HAYNESVILLE INTRASTATE GAS LLC

REGENCY HYDROCARBONS LLC

REGENCY LAVERNE LLC

REGENCY LIQUIDS PIPELINE LLC

REGENCY MARCELLUS GAS GATHERING LLC

 

Ninth Supplemental Indenture to

Wells Fargo April 2010 Indenture



--------------------------------------------------------------------------------

REGENCY MI VIDA LLC

REGENCY MIDCONTINENT EXPRESS LLC

REGENCY MIDSTREAM LLC

REGENCY NEPA GAS GATHERING LLC

REGENCY PIPELINE LLC

REGENCY QUITMAN GATHERING LLC

REGENCY RANCH JV LLC

REGENCY TEXAS PIPELINE LLC

REGENCY UTICA HOLDCO LLC

REGENCY UTICA GAS GATHERING LLC

REGENCY VAUGHN GATHERING LLC

RGP MARKETING LLC

RGU WEST LLC

RHEP CRUDE LLC

SUPERIOR GAS COMPRESSION, LLC

WGP-KHC, LLC

By: FrontStreet Hugoton LLC, its sole member By: Regency Gas Services LP, its
sole member By: Regency OLP GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President

RGP WESTEX GATHERING INC.

WEST TEXAS GATHERING COMPANY

By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President

 

Ninth Supplemental Indenture to

Wells Fargo April 2010 Indenture



--------------------------------------------------------------------------------

DULCET ACQUISITION LLC

FIELDCREST RESOURCES LLC

K RAIL LLC

KANAWHA RAIL LLC

LJL, LLC

LOADOUT LLC

SUNCREST RESOURCES LLC

TONEY FORK LLC

By: Penn Virginia Operating Co., LLC, its sole member By: Regency Gas Services
LP, its sole member By: Regency OLP GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President

 

Ninth Supplemental Indenture to

Wells Fargo April 2010 Indenture



--------------------------------------------------------------------------------

TRUSTEE: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:

/s/ John C. Stohlmann

Name: John C. Stohlmann Title: Vice President

 

Ninth Supplemental Indenture to

Wells Fargo April 2010 Indenture